DETAILED ACTION
The amendment filed 12/2/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (U.S. 2010/0270031A1), in view of Fripp et al. (U.S. 2014/0174757A1). 
Regarding claim 1, Patel discloses a downhole apparatus (100, fig. 1) comprising: an outer case (outer case having channel 120) connectable at upper and lower ends thereof in a casing string (upper casing defined by 105 and lower casing string defined with inner wall 135); the outer case (outer case having channel 120) defining a first axial flow passage (120) in a wall thereof (see fig. 1); first and second spaced-apart degradable plugs (125, see para 0040, spaced-apart by 110) mounted in the outer case to block flow therethrough (see fig. 1: blocking flow through 107); a 
However, Patel is silent to the outer case connectable at upper and lower ends thereof in a casing string. 
Fripp et al. teach a downhole apparatus (44, fig. 2) comprising: an outer case (30) connectable at upper and lower ends thereof in a casing string (see fig. 1 and refer to para 0013: the tool is run as an integral part of a tubing or casing string). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patel to have the outer case connectable at upper and lower ends thereof in a casing string, as taught by Fripp et al. for the purpose of lowering the downhole apparatus in the wellbore. 
Regarding claim 4, the combination of Patel and Fripp et al. teach all the features of this claim as applied to claim 1 above; however, the combination fail to teach a non- permeable seal on an upper surface of the first degradable plug. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Patel and Fripp et al. to add another of the same plug of Patel for better sealing/plugging.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Patel and Fripp et al. to have the first and second degradable plugs comprising circular disks, since it has been held that a mere change in shape involves routine skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 

Claims 16 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Fripp et al. (U.S. 2014/0174757A1), in view of Dedman et al. (U.S. 2018/0080308A1) and Patel (U.S. 2010/0270031A1). 
Regarding claim 16, Fripp et al. disclose a downhole apparatus (44, fig. 2) comprising: a plurality of casing joints defining a casing string (see figs. 1-2 and refer to para 0013: the tool is run as an integral part of a tubing or casing string); a plug assembly (40) comprising: an outer case (30), defining a first axial flow passage (60) in a wall thereof (see fig. 2), a first degradable plug (50) mounted in the outer case (30); and a rupture disk (106, fig. 4 and para 0027) mounted in a port (62, fig. 4) in a wall of the outer case (30), the port (62) configured to communicate an interior (42) of the casing string above the degradable plug (50) with the first axial flow passage (60, see fig. 4 and refer to para 0029), the first axial flow passage (60) configured to communicate degrading fluid  (para 0021) received from the port (62) through an exit opening of the first axial flow passage (60) back into the interior of the casing string to contact and degrade the first degradable plug (50, refer to para 0029).

Dedman et al. teach a fluid barrier (132, fig. 1) connected in a casing string (100) defining a lower end of a buoyancy chamber (130, para 0023) and a plug assembly (116, para 0022: float collar can close to form a plug) defining an upper end of the buoyancy chamber (130; refer to para 0022). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fripp et al. to include a flow barrier connected in the casing string and defining a lower end of a buoyancy chamber; a plug assembly defining an upper end of the buoyancy chamber, the plug assembly, as taught by Dedman et al., for preventing drilling fluids or other wellbore fluids from entering the casing string which will facilitate lowering the casing assembly when it is being run down the wellbore. 
However, the combination of Fripp et al. and Dedman fail to teach communicate degrading fluid through an exit opening that is unblocked both prior to and after the degrading of the first degradable plug back into an open space in the interior of the casing string.
Patel teaches a downhole apparatus (100, fig. 1) comprising: an outer case (outer case having channel 120) defining a first axial flow passage (120) in a wall thereof (see fig. 1); first degradable plug (125, see para 0040, spaced-apart by 110), wherein communicating degrading fluid through an exit opening (opening of 120 leading 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Fripp et al. and Dedman to include communicating degrading fluid through an exit opening that is unblocked both prior to and after the degrading of the first degradable plug back into an open space in the interior of the casing string, as taught by Patel, for adjusting the rate of degradation of the degradable plug upon introduction of the degrading fluid.
Regarding claim 19, the combination of Fripp et al. Dedman, and Patel teach all the features of this claim as applied to claim 16 above, Fripp et al. further disclose the first degradable plug (50) comprising spaced-apart upper and lower cap portions (56, 58) and a connecting portion (space between 56 and 58) therebetween (see fig. 2A), the first axial passage (60) configured to communicate fluid from an interior (42) of the casing string (30) above the upper cap portion (56) to the interior of the casing string in an open space (fig. 2, space next to 52) between the upper and lower cap portions (56, 58).  
Regarding claim 20, the combination of Fripp et al. Dedman, and Patel teach all the features of this claim as applied to claim 16 above, Fripp et al. further disclose the first degradable plug (50) defining a flow channel (64) having an entry port and an exit port therein (see fig. 3), the first axial passage (60) configured to communicate fluid from the interior (42) of the casing string (30) above the degradable plug (50) to the interior of the casing below the degradable plug (50) through the flow channel (60, fig. 2 and para 0029).  
.  

Allowable Subject Matter
Claims 8, 10-14 are allowed.
Claims 3, 17-18, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 8, Patel discloses a downhole apparatus (100, fig. 1) comprising: a casing string (casing string having channel 120 and connected to 105); a first degradable plug (125, fig. 1 and see para 0040) mounted in the casing string (see fig. 1); and a rupture disc (115, see para 0036) mounted in a port (see fig. 1) in a wall of the casing string (see fig. 1), the wall of the casing string having a first axial flow passage (120) defined therein configured to receive fluid from an interior (107) of the casing string above the degradable plug (125; refer to para 0030) and to deliver the degradable fluid back into the interior of the casing string (see fig. 1). 
However, Patel fail to teach a fluid barrier connected in the casing string defining a lower end of a buoyancy chamber; the first degradable plug mounted above the fluid barrier; the casing string having a second axial flow passage defined in the wall thereof configured to receive the fluid delivered into the interior of the casing string by the first axial flow passage and communicate the fluid back into the interior of the casing string in combination with the other claimed limitations.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brandsdal (U.S. 9222322) teach a plug element (2) comprising first and second plug body (2a, 2b) which crush by application of fluid pressure. 
Frazier (9291031) teach a downhole tool comprising a pair of pressure discs that break by application of downhole fluid pressure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/Y.A/01/03/2022